Exhibit 10.9

BERGEN BRUNSWIG

FIFTH AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated November 24, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PLAN HISTORY    1 ARTICLE II DEFINITIONS    2

2.1.

   “Accrued Benefit”    2

2.2.

   “Beneficiary”    4

2.3.

   “Bergen 401(k) Plan” or “401(k) Plan”    5

2.4.

   “Bergen Brunswig Corporation” or “Bergen”    6

2.5.

   “Board of Directors” or “Board”    6

2.6.

   “Break in Service”    6

2.7.

   “Capital Accumulation Plan” or “CAP”    6

2.8.

   “Code”    6

2.9.

   “Compensation”    6

2.10.

   “Credited Service”    7

2.11.

   “Employee”    7

2.12.

   “Employer”    8

2.13.

   “Employment”    9

2.14.

   “Equivalent”    9

2.15.

   “ERISA”    9

2.16.

   “Executive Benefits”    9

2.17.

   “Key Management Benefits”    9

2.18.

   “Normal Benefit Form”    9

2.19.

   “Normal Retirement Age”    10

 

-i-



--------------------------------------------------------------------------------

2.20.

   “Optional Benefit Form”    10

2.21.

   “Participant”    10

2.22.

   “Plan”    11

2.23.

   “Plan Administrator”    11

2.24.

   “Plan Rules”    11

2.25.

   “Plan Year”    11

2.26.

   “Service”    11

2.27.

   “Spouse”    12

2.28.

   “Trust”    12

2.29.

   “Vested”    12

2.30.

   “Vesting Service”    12 ARTICLE III PARTICIPATION    12

3.1.

   Requirements for Participation.    12

3.2.

   Former Participants.    14 ARTICLE IV AMOUNT OF BENEFIT    14

4.1.

   Determination of Benefit Amount.    14 ARTICLE V VESTING    18

5.1.

   Vesting of Accrued Benefit.    18

5.2.

   Forfeiture of Benefits.    23 ARTICLE VI PAYMENT OF BENEFITS    23

6.1.

   Benefits on Termination of Employment.    23

 

-ii-



--------------------------------------------------------------------------------

6.2.

   Death Benefits.    23

6.3.

   Joint and Survivor Annuities.    23

6.4.

   Optional Benefit Forms.    26

6.5.

   Funeral Benefit.    26

6.6.

   Delay in Distribution.    26

6.7.

   No Suspension of Benefits.    27

6.8.

   Release Required.    27 ARTICLE VII ADMINISTRATION OF THE PLAN    27

7.1.

   Duties of the Plan Administrator.    27

7.2.

   Delegation of Administrative.    29

7.3.

   Compensation, Expenses and Indemnity.    29

7.4.

   Claims Procedure.    30

7.5.

   Effect of Plan Administrator Action.    33 ARTICLE VIII AMENDMENT AND
TERMINATION OF THE PLAN    34

8.1.

   Amendments.    34

8.2.

   Termination of Plan.    35 ARTICLE IX FUNDING OF BENEFITS    35

9.1.

   Plan is Unfunded.    35

9.2.

   Trust.    36

9.3.

   Interrelationship of the Plan and the Trust.    36

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS PROVISIONS

   36

10.1.

   Payments.    36

10.2.

   Consolidation or Merger of Companies.    37

10.3.

   Adoption of Plan to Cover Other Companies, Facilities or Groups.    38

10.4.

   Termination of Employment.    38

10.5.

   Determination of Hours of Service.    41

10.6.

   Alienation.    41

10.7.

   Division of Benefits by Domestic Relations Orders.    41

10.8.

   Legal Costs; Increased Benefit.    44

10.9.

   Duty to Provide Data.    45

10.10.

   Limitation on Rights of Employees.    46

10.11.

   Restrictions.    46

10.12.

   Service of Process.    47

10.13.

   Spouse’s Interest.    47

10.14.

   Distribution in the Event of Taxation.    47

10.15.

   Governing Law.    47

10.16.

   Plurals.    47

10.17.

   Titles.    47

10.18.

   References.    47

10.19.

   Entire Agreement.    48

10.20.

   Severability.    48

10.21.

   Withholding.    48

 

-iv-



--------------------------------------------------------------------------------

ARTICLE I

PLAN HISTORY

Bergen Brunswig Corporation, a New Jersey corporation (sometimes hereinafter
referred to, together with its successor, as the “Company”) adopted the Bergen
Brunswig Capital Accumulation Plan in 1980. The Capital Accumulation Plan was
frozen effective October 7, 1987. To replace the Capital Accumulation Plan, the
Board of Directors of Bergen Brunswig Corporation adopted this Supplemental
Executive Retirement Plan, effective January 1, 1991. The Supplemental Executive
Retirement Plan was amended and restated, effective July 28, 1994, and further
amended and restated effective as of March 3, 1995 in order to provide the
Participants (as hereinafter defined) with certain additional benefits in the
event of a Change in Control (as hereinafter defined). The Company amended and
restated the Supplemental Executive Retirement Plan in order to modify the
method used to determine accrued benefits under Article IV and the definition of
Compensation (within the meaning of Section 2.9 below) effective with respect to
Participants who are Employees (as defined below) on or after September 24,
1998, and such other amendments and modifications (the Third Amendment and
Restatement of the Supplemental Executive Retirement Plan dated September 24,
1998). On February 13, 2001, the Board of Directors made certain changes in the
titles of its executive management and such changes, and other administrative
amendments and modifications, require an amendment to this Supplemental
Executive Retirement Plan. This Fifth Amendment and Restatement of the
Supplemental Executive Retirement Plan is made November 24, 2008, effective as
of January 1, 2005, unless otherwise noted, and incorporates changes required to
comply with Section 409A of the Internal Revenue Code. In order to preserve the
tax treatment available to Participants whose entire Accrued Benefit was earned
and vested as of December



--------------------------------------------------------------------------------

31, 2004, such Accrued Benefits under this Supplemental Executive Retirement
Plan were frozen as of such date. This Fifth Amendment and Restatement of the
Supplemental Executive Retirement Plan is hereinafter referred to as the “Plan.”

While the Plan is not intended to qualify under the Code as a qualified plan,
the Plan is intended to be a pension benefit plan which, although subject to
ERISA, is exempt from Parts 2, 3 and 4 of Title I of ERISA because it is (solely
for purposes of ERISA) an unfunded plan that only covers a select group of
management or highly compensated employees. Persons become participants as
provided herein. Benefits under the Plan become payable on account of a
Participant’s retirement, termination or death.

ARTICLE II

DEFINITIONS

The following terms, when capitalized, shall have the meaning specified below
unless the context clearly indicates a contrary meaning.

2.1. “Accrued Benefit” of a Participant shall be the individual’s benefit under
this Plan, accrued as of the time of determination. A Participant’s Accrued
Benefit shall only be payable to the extent Vested. Subject to this limitation,
a Participant’s Accrued Benefit shall be the amount by which the product of the
amounts described in subsections (a) and (b) of this Section 2.1 exceeds the
offsets set forth in Section 4.1(c), all as calculated as of the time of
determination:

(a) the individual’s benefit under Section 4.1 before application of the offsets
set forth in Section 4.1(c), and

(b) a fraction, the numerator of which is the individual’s Credited Service and
the denominator of which is the greater of

 

-2-



--------------------------------------------------------------------------------

(i) the total Credited Service the individual could earn before his or her
Normal Retirement Age, or

(ii) the result determined by subtracting from fifteen the individual’s years of
Service completed prior to performing any services for the Employer in a
Credited Service position.

In no event shall a Participant’s fraction under this subsection exceed one. See
Section 4.1(d) for special benefit calculation rules that apply when a
Participant is demoted.

(c) For all benefit purposes:

(i) If, prior to September 30, 2003, a Participant accumulates eighty “points”
before his or her fraction in subsection (b) above equals one, his or her
fraction in subsection (b) above shall be raised to one. A Participant shall
accumulate 1 “point” for each year of age, and 1 “point” for each year of
Employment prior to becoming employed in a position covered by this Plan and 1.5
“points” for each year of Credited Service.

(ii) If, after September 30, 2003 but on or before September 30, 2007, a
Participant, remaining in continuous active employment by the Employer, would
accumulate eighty “points” pursuant to Section 2.1(c)(i) if she/he had continued
to accrue Credited Service but for the amendment to Section 2.10 of the Plan set
forth in Amendment 2002-1, then the Participant’s benefit shall be equal to the
amount by which the sum of:

(A) the product of: (1) the benefit payable pursuant to Section 2.1(a) and
(2) the fraction described in Section 2.1(b); plus

(B) the product of: (1) the Transition Percentage (as defined in the table
below) and (2) the difference between: (i) the benefit amount payable pursuant
to Section 2.1(a) and (ii) the benefit amount payable under
Section 2.1(c)(ii)(A); exceeds the offsets set forth in Section 4.1(c).

 

-3-



--------------------------------------------------------------------------------

The Transition Percentage shall be determined according to the following chart:

 

If a Participant first accumulates 80 or more points

pursuant to Section 2.1(c)(i), after September 30, 2003,

but on or before

   The Transition
Percentage shall be:

September 30, 2004

   80%

September 30, 2005

   60%

September 30, 2006

   40%

September 30, 2007

   20%

(d) For purposes of this Section, a person shall be considered to have been
employed in a position covered by this Plan if the position is a position for
which he or she receives Credited Service credit.

2.2. “Beneficiary” shall mean the person designated by a Participant to receive
payments from the Plan due to the Participant’s death. Beneficiary designations
and determinations shall be made in accordance with the following rules:

(a) Each Participant shall have the right, at any time, to designate his or her
Beneficiary (both primary as well as contingent) to receive any benefits payable
under the Plan to a Beneficiary upon the death of a Participant. The Beneficiary
designated under this Plan may be the same as or different from the Beneficiary
designation under any other plan of an Employer in which the Participant
participates. A Participant shall designate his or her Beneficiary by completing
and signing a Beneficiary Designation Form, in form and substance satisfactory
to the Plan Administrator, and returning it to the Plan Administrator for
acceptance. No designation or change in designation of a Beneficiary shall be
effective until received, accepted and acknowledged in writing by the Plan
Administrator.

(b) A Participant shall have the right to change a Beneficiary by completing,
signing and otherwise complying with the terms of the Beneficiary Designation

 

-4-



--------------------------------------------------------------------------------

Form and the Plan Rules as in effect from time to time. Upon the acceptance by
the Plan Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Plan Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Plan Administrator prior to his or her death.

(c) A Participant can designate someone other than his or her Spouse as
Beneficiary, but only with written spousal consent.

(d) If a deceased Participant has not properly designated a Beneficiary, the
Participant’s Spouse shall be treated as the Beneficiary.

(e) If a deceased Participant is survived neither by a Spouse nor a properly
designated Beneficiary, the Participant’s estate shall be treated as the
Beneficiary.

(f) With the Plan Administrator’s consent and subject to any conditions which
the Plan Administrator may specify, the Participant may designate more than one
person to be his or her Beneficiary, provided that one Beneficiary is designated
as the “measuring life” on which the duration and amount of the joint and
survivor annuity is to be calculated and the portion of the survivor annuity to
be paid to each Beneficiary is specified (e.g., my mother, Jane Doe, and my
invalid daughter, Janet Doe, shall share equally in survivor benefits while they
both live; any survivor benefits payable following the death of either my
mother, Jane Doe, or my invalid daughter, Janet Doe, shall be paid to the
survivor; survivor benefits are to be determined as if only my invalid daughter,
Janet Doe, were the Beneficiary).

2.3. “Bergen 401(k) Plan” or “401(k) Plan” shall mean the Bergen Brunswig
Corporation Pre-Tax Investment Retirement Account Plus Employer Contributions
Plan, or any successor to that plan.

 

-5-



--------------------------------------------------------------------------------

2.4. “Bergen Brunswig Corporation” or “Bergen” shall mean Bergen Brunswig
Corporation, a New Jersey corporation.

2.5. “Board of Directors” or “Board” shall mean the Board of Directors of Bergen
Brunswig Corporation.

2.6. “Break in Service” shall mean a period of non-Employment which causes a
former Employee to lose credits under this Plan. A former Employee incurs one
Break in Service upon the completion of each three hundred and sixty-five
consecutive day period throughout which the individual is not an Employee. This
period shall commence on the day following the last day on which the individual
was an Employee. See Section 10.4 for special rules relating to maternity and
paternity absences.

2.7. “Capital Accumulation Plan” or “CAP” shall mean the Bergen Brunswig
Corporation Capital Accumulation Plan that was originally effective July 1,
1980, and frozen effective October 7, 1987.

2.8. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

2.9. “Compensation” shall mean the average monthly earnings payable to a
Participant for the three calendar years, whether or not consecutive, in which
the Participant received the highest Compensation during the five calendar years
immediately preceding the earlier of (i) the Participant’s termination of
Employment or (ii) December 31, 2001. This average shall be computed by dividing
the Participant’s total “earnings” (as defined in this Section) during the three
years in question by thirty-six. A Participant’s “earnings” shall mean the base
salary and all bonuses paid to the Participant during the calendar year in
question, (including any salary or bonuses waived or deferred under any
nonqualified deferred compensation or other salary reduction arrangement).

 

-6-



--------------------------------------------------------------------------------

2.10. “Credited Service” shall mean the number of year of Service in which the
Participant was employed in the position he or she held at the time he or she
was designated by the Plan Administrator to be a Participant or was covered by
the Capital Accumulation Plan, or any position held thereafter, including years
before or after the adoption of either plan, but excluding any Service while the
Participant was not employed in such a position or positions.

Notwithstanding the above, should a Participant change positions, the Plan
Administrator can, in the exercise of the Plan Administrator’s reasonable
discretion, determine that the new position should not be considered a position
for which such Participant shall receive any Credited Service credit.

Notwithstanding anything herein to the contrary, all Service performed by a
Participant after September 30, 2003, shall not constitute Credited Service for
purposes of: (i) calculating the numerator of the fraction in Section 2.1(b) or
(ii) otherwise if such the inclusion causes the amount of the Participant’s
Accrued Benefit to increase in value after September 30, 2003; provided,
however, solely for purposes of calculating a Participant’s benefit amount
payable pursuant to Section 2.1(c)(ii), Service performed by a Participant after
September 30, 2003, shall constitute Credited Service. Service performed by a
Participant after September 30, 2003 shall continue to constitute Credited
Service for determining the denominator called for in Sections 2.1(b)(i) and
2.1(b)(ii).

2.11. “Employee” shall mean an individual who renders services to the Employer
as a common law employee or officer (i.e., a person whose wages from the
Employer are subject to federal income tax withholding). Unless specifically
approved by the

 

-7-



--------------------------------------------------------------------------------

Compensation/Stock Option Committee of the Board of Directors to provide a
consultant with credit as an Employee, a person rendering services to the
Employer purportedly as an independent contractor shall not be treated as an
Employee before the Employer has acknowledged that it must withhold federal
income taxes from his or her pay. For purposes of this Plan, an individual shall
remain an “Employee” if he or she ceases to work for the Employer for the
purposes of taking an Employer arranged job.

2.12. “Employer” shall mean:

(a) Adopting Employers. Bergen Brunswig Corporation, any related company
designated by Bergen Brunswig Corporation, any successor entity which continues
the Plan or such companies collectively; and

(b) Non-Adopting Employers. Companies that have not adopted the Plan but are
related to the adopting Employers as described in subsection (e).

(c) All Employees of adopting and non-adopting Employers shall be treated as
employed by a single company for all Plan purposes, including Service crediting,
except that no person shall be eligible to become a Participant or accrue
Credited Service except while employed by an adopting Employer.

(d) In contexts in which actions are required or permitted to be taken or notice
is to be given, the Employer shall mean Bergen Brunswig Corporation.

(e) A company is a “related company” while it and the Employer are members of a
controlled group of corporations or a group of trades or businesses under common
control (within the meaning of Code Sections 4 14(b) and (c)).

 

-8-



--------------------------------------------------------------------------------

2.13. “Employment” shall mean the period during which an individual is an
Employee. Employment shall commence on the day the individual first performs
services for the Employer as an Employee and shall terminate on the day such
services cease.

2.14. “Equivalent” shall mean the actuarial equivalent of a given amount or
benefit payable in another manner, at another time or by any other means,
determined conclusively by, or under the direction of, the Plan Administrator in
accordance with actuarial principles, methods and assumptions which are found to
be appropriate by the Plan’s actuary. For purposes of this Plan, equivalencies
shall be based on the mortality assumptions included in the indices used by
Metropolitan Life Insurance Company, or such other nationally recognized
insurance company, in quoting a premium to purchase a non-qualified individual
annuity with survivor coverage as of the date of the event necessitating the
calculation (e.g., retirement, termination of Employment, disability, etc.).

2.15. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.16. “Executive Benefits” shall mean the benefits provided under this Plan for
certain designated officers of Bergen Brunswig Corporation as provided in
Section 3.1(a) who are Participants.

2.17. “Key Management Benefits” shall mean the benefits provided under this Plan
for certain designated officers of Bergen Brunswig Corporation and its
subsidiaries, and some directors of corporate departments in Bergen Brunswig
Corporation, as provided in Section 3.1(b) and who are Participants as
designated by the Plan Administrator.

2.18. “Normal Benefit Form” shall mean the normal form of benefit under the
Plan, which shall be the Equivalent of a Participant’s Vested Accrued Benefit,
payable as a joint

 

-9-



--------------------------------------------------------------------------------

and survivor annuity based on the life expectancies of the Participant and the
measuring life Beneficiary at the time payment of the benefit commences,
consisting of monthly payments to the Participant commencing as of the first day
of the calendar month coincident with or next following the Participant’s
benefit commencement date and ending with the payment for the calendar month in
which the Participant dies, with the provision that, if the Participant dies and
is survived by the Beneficiary, such Beneficiary shall receive monthly payments
of, in the case of Executive Benefits, seventy-five percent or, in the case of
Key Management Benefits, fifty percent, of the monthly payments that were being
made prior to the Participant’s death, commencing with the payment for the
calendar month following the month in which the Participant died and ending with
the payment for the calendar month in which the Beneficiary dies.

2.19. “Normal Retirement Age” of a Participant shall mean the date on which the
Participant attains age sixty-two.

2.20. “Optional Benefit Form” shall mean any form of benefit available under the
Plan, other than the Normal Benefit Form.

2.21. “Participant” shall mean any person who is included in the Plan pursuant
to Article III. Any Participant who holds as part of his or her title, on or
after February 13, 2001, the title of Senior Executive Vice President,
President, Chief Operating Officer, Chief Executive Officer or Chairman of the
Board, or any combination thereof, of Bergen Brunswig Corporation and upon the
occurrence of a Change in Control (as defined in Section 5.l(b)(ii)) shall be
designated an “Executive Participant” and shall be eligible for the acceleration
of benefits set forth in Section 5.1(b).

 

-10-



--------------------------------------------------------------------------------

2.22. “Plan” shall mean this document. The Plan consists of two components:
Executive Benefits and Key Management Benefits, as more fully described in this
document.

2.23. “Plan Administrator” shall mean AmerisourceBergen Services Corporation,
acting through its chief executive officer or such officer’s delegate.

2.24. “Plan Rules” shall mean rules adopted by the Plan Administrator in
accordance with Section 7.1(e) for the administration, interpretation or
application of the Plan.

2.25. “Plan Year” shall mean the fiscal year of the Plan, which is currently the
twelve month period ending on December 31.

2.26. “Service” shall mean an Employee’s period of Employment. Special rules for
calculating Service are found in Section 2.10, which explains what Service is
counted for benefit accrual purposes, and Section 10.4(d), which deals with
maternity and paternity absences. Service shall be calculated under the
following elapsed time rules:

(a) Service shall be measured in days. Service shall commence with the first day
on which an individual performs or resumes performing services for the Employer
as an Employee (e.g., the day the individual first performs an “hour of service”
for which he or she is entitled to payment by the Employer). Except as provided
in subsection (b), an Employee’s Service shall thereafter end on the day on
which his or her Employment ends, as determined under Section 10.4. An Employee
shall be credited with one year of Service for each three hundred and sixty-five
days in his or her period or periods of Service; fractional results shall be
rounded up to the nearest whole year.

(b) No more than three hundred and sixty-five days of Service will be credited
for any continuous period during which an individual is an Employee but performs
no duties as an Employee (except as required by law with respect to military
leaves and maternity

 

-11-



--------------------------------------------------------------------------------

and paternity absences (see Section 10.4(d)). If an individual’s Employment
terminates but it resumes within three hundred and sixty-five days (i.e., before
he or she incurs a Break in Service), the period between the termination and
resumption will be included in his or her period of Service.

(c) If an individual has more than one period of Service, the periods shall be
aggregated. However, a Participant’s prior period of Service shall be ignored if
thereafter the Participant completed five consecutive Breaks in Service before
he or she has earned a Vested Accrued Benefit.

2.27. “Spouse” shall mean the person to whom a Participant is legally married at
the time in question under the laws of the state in which the Participant then
resides (excluding a common-law spouse). A person shall cease to be a Spouse
when his or her marriage to the Participant is deemed dissolved or annulled
under the laws of the state in which the Participant then resides.

2.28. “Trust” shall mean the trust established pursuant to that certain Master
Trust Agreement, dated as of December 27, 1994, between Bergen Brunswig
Corporation and the trustee named therein, as amended from time to time.

2.29. “Vested” shall mean nonforfeitable.

2.30. “Vesting Service” of an Employee shall mean his or her years of Service
calculated in accordance with Section 2.26.

ARTICLE III

PARTICIPATION

3.1. Requirements for Participation.

 

-12-



--------------------------------------------------------------------------------

(a) Executive Benefits. Participants in the Executive Benefits portion of the
Plan are those individuals designated by the Plan Administrator as eligible to
participate.

(b) Key Management Benefits. Participants in the Executive Benefits portion of
the Plan are those individuals designated by the Plan Administrator as eligible
to participate.

(c) Change in Status. Whenever a Participant is promoted, the Plan Administrator
shall determine, in his or her sole discretion, whether such Participant is in a
position that is covered by the Key Management portion of the Plan or a position
that is not covered by the Plan. If the Plan Administrator makes no such
determination within thirty (30) days of the change in position, the Participant
shall remain in the portion of the Plan in which he or she was covered prior to
the position change. As part of the Plan Administrator’s administrative duties,
the Plan Administrator, from time to time, shall maintain a list of the
Participants in the Executive Benefits and Key Management Benefits portions of
this Plan and provide a copy of said lists to the Secretary of the Company.

(d) Termination. A Participant shall cease to be a Participant when his or her
Employment terminates (see Section 2.13), unless the Participant becomes totally
and permanently disabled while a Participant or the Compensation/Stock Option
Committee of the Board determines otherwise in which case he or she shall remain
a Participant until he or she attains age sixty-two. (A Participant shall be
considered totally and permanently disabled while the Participant is receiving
long-term disability benefits under the Bergen Brunswig Long Term Disability
Plan or any successor or replacement plan identified by the Plan Administrator
(or would receive such benefits if the individual were covered by that plan)). A
totally and permanently disabled Participant shall continue to earn Vesting
Service during such disability.

 

-13-



--------------------------------------------------------------------------------

However, the individual shall not be granted Credited Service for any period of
disability. At the option of the Plan Administrator, the Plan Administrator can
terminate the Plan with respect to all the Participants and pay them the
Equivalent of his or her Vested Accrued Benefit in an immediate cash lump sum
payment or a monthly annuity for a term of years to be determined by the Plan
Administrator, in his or her sole discretion, provided that such term of years
shall not exceed the life expectancy of the Participant. If the Plan
Administrator exercises his or her option, the Participant shall be deemed to be
fully Vested, whether or not he or she meets the requirements set forth in
Article V.

3.2. Former Participants. A former Participant who requalifies for the Plan
shall again become a Participant on the date he or she requalifies.

ARTICLE IV

AMOUNT OF BENEFIT

4.1. Determination of Benefit Amount. The Accrued Benefit payable to a
Participant under the Plan shall be calculated as follows (but it shall only be
paid to the extent Vested under Section 5.1):

(a) Executive Benefits. The benefit shall be a single life annuity (1983 Group
Annuity Table) based on the Participant’s life expectancy at the Normal
Retirement Age and payable monthly commencing the month after the Participant
reaches the Participant’s Normal Retirement Age, equal to eighty percent
(80%) of Compensation, subject to reduction under the fractional accrual rule in
Section 2.1 and subject to the offsets described below. Notwithstanding the
foregoing, for purposes of determining the benefit of a Participant who is an
Employee on or after September 24, 1998, sixty percent (60%) shall be
substituted for eighty percent (80%) in the preceding sentence. A Participant’s
benefit shall be subject to the following offsets (each to be expressed as an
Equivalent amount commencing at the Participant’s Normal Retirement Age in an
Optional Benefit Form).

 

-14-



--------------------------------------------------------------------------------

(b) Key Management Benefits. A Participant in the Key Management Benefits
portion of the Plan shall receive a benefit equal to sixty-five percent (not
eighty percent) of his or her Compensation subject to reduction, if any, under
the fractional accrual rule in Section 2.1 and subject to the offsets, if any,
described in of Section 4.1(c) below.

Notwithstanding anything in the foregoing sentence to the contrary, a
Participant in the Key Management benefits portion of the Plan and who has the
status of an Employee on or after September 24, 1998, said Participant shall
receive a total Accrued Benefit of forty-eight percent (48%), not sixty percent
(60%), of his or her Compensation and the term “Compensation” shall be
interpreted to include his or her annual salary and all bonuses as described in
Section 2.9.

(c) A Participant’s benefit (whether an Executive Benefit or a Key Management
Benefit) shall be subject to the following offsets (each to be expressed as an
Equivalent amount commencing at the Participant’s Normal Retirement Age), if
applicable:

(i) the Participant’s primary insurance amount payable at age 62 under the
Social Security Act with the assumption that the Participant’s benefit payable
under the Social Security Act is not reduced because of other income of a
Participant;

(ii) the Participant’s paid benefit under the Capital Accumulation Plan;

(iii) the monthly annuity the Participant could have purchased under the Bergen
401(k) Plan, if the Participant had made annual contributions to the Bergen
401(k) Plan of six percent of his or her taxable compensation (but not more than
the maximum

 

-15-



--------------------------------------------------------------------------------

contribution, if any, allowable under Code Section 402(g)) and had received an
annual matching Employer contribution of fifty percent of that amount or, if
different, the amount determined under the table set forth below, from later of
(i) the adoption of the Bergen 401(k) Plan or (ii) the date of the Participant’s
fortieth birthday through his or her termination. The sum of such hypothetical
contributions for any calendar year shall not exceed the amount then applicable
under Code Section 415(c)(1)(A). Such hypothetical contributions shall be deemed
to have been made to the Bergen 401(k) Plan on the last day of each calendar
year and shall be credited with earnings at a rate equal to the average yield of
the Bergen 401(k) Plan’s guaranteed income fund, or successor fund as determined
by the Plan Administrator, as of the beginning of the plan year of the Bergen
401(k) Plan. The matching Employer contribution rate used for the calendar years
in question shall be as follows:

 

Calendar Year

   Employer Matching
Contribution Rate  

1985

   1.5 %

1986

   1.7 %

1987

   1.2 %

1988

   3.0 %

1989

   6.0 %

1990 through 1998

   3.0 %

After 1998

   4.0 %

Notwithstanding anything in the foregoing in this Section 4.1(c) to the
contrary, for Participants who have the status of an Employee on or after
September 24, 1998, and for the

 

-16-



--------------------------------------------------------------------------------

purpose of determining their entire Accrued Benefit under this Plan, a
Participant’s contributions (whether or not hypothetical) shall not be taken
into account for purposes of determining the reduction of the Participant’s
benefits under this Plan pursuant to this subsection (iii) but only the actual
matching Employer contribution shall be used as an offset pursuant to this
subsection (iii). The offset required by this Section 4.1(c) shall apply without
regard to whether the Participant was eligible for the Bergen 401(k) Plan or
actually made any contributions. In calculating the offset, hypothetical
contributions shall not be deemed to have been made in calendar years prior to
1985 or in calendar years beginning before the Participant’s fortieth birthday,
whichever is later.

Notwithstanding anything in this Section 4.1(c) to the contrary, the offsets
enumerated in Section 4.1(c)(i) and 4.1(c)(iii) shall not include amounts earned
or amounts that could have been earned by a Participant after December 31, 2001.

(d) If a Participant who is covered by the Key Management Benefits portion of
the Plan becomes covered by the Executive Benefits portion of the Plan, the
Participant’s benefit shall be calculated entirely under the Executive Benefits
portion of the Plan. If a Participant who is eligible for the Executive Benefits
portion of the Plan thereafter becomes eligible only for the Key Management
Benefits portion of the Plan, his or her benefits under the Plan shall be the
greater of (i) the benefit, if any, he or she would have had if his or her
Employment terminated when the Participant ceased to be covered by the Executive
Benefits portion of the Plan, or (ii) his or her benefit calculated under the
Key Management Benefits portion of the Plan. If a Participant who is eligible
for the Executive Benefits portion of the Plan or the Key Management Benefits
portion of the Plan ceases to be employed in a position covered by this Plan,
his or her benefits shall be determined as if his or her Employment terminated
when the Participant ceased to be employed in a position covered by this Plan.

 

-17-



--------------------------------------------------------------------------------

ARTICLE V

VESTING

5.1. Vesting of Accrued Benefit.

(a) General Vesting Provisions. Except as otherwise provided in Section 5.1(b)
below, a Participant’s Accrued Benefit shall become fully Vested upon completion
of five years of Vesting Service or, if earlier, upon the later of the
Participant’s attainment of age sixty-two while an Employee or his or her fifth
anniversary of becoming a Participant.

(b) Vesting and Payment of Benefits Upon a Change in Control.

(i) Notwithstanding any other provisions of the Plan, upon the occurrence of a
Change in Control (as defined below), each Participant’s Accrued Benefit shall
deemed to be fully Vested under the Plan and each Executive Participant shall be
entitled to benefits under the Plan in accordance with the following: (A) As of
the date of the Change in Control, such Executive Participant shall be deemed to
have attained the Normal Retirement Age; (B) with respect to each year between
such Executive Participant’s actual age as of the date of the Change in Control
(if less than the Normal Retirement Age) and the Normal Retirement Age (the
“Interim Period”), such Executive Participant shall be deemed to have been
continuously employed by the Company in, and to have continuously performed
(without any Breaks in Service) the duties of, the position with the Company
that such Executive Participant held as of the date of the Change in Control;
(C) such Executive Participant shall be deemed to be entitled to Credited
Service for all times during the Interim Period; (D) such Executive

 

-18-



--------------------------------------------------------------------------------

Participant’s base salary, as of the date of the Change in Control, and the
Executive Participant’s highest average annual bonus amount received for any
three years during the last five year period immediately preceding a Change in
Control, shall be used for the purposes of calculating the entire benefit under
this Plan and the base salary and annual bonus amount (as calculated) shall be
deemed to have increased at a rate of 4.0% per year each year during the Interim
Period, resulting in a corresponding increase in the Executive Participant’s
Compensation for purposes of calculating a Participant’s benefits under this
Plan; (E) such Executive Participant’s Accrued Benefit under this Plan shall be
calculated in accordance with the assumptions set forth in the preceding clauses
(A)—(D); and (F) upon the consummation of the transactions giving rise to the
Change in Control, the Company shall pay to such Executive Participant, by
certified or bank cashier’s check, a cash lump sum payment that is the
Equivalent of such Executive Participant’s Vested Accrued Benefit determined in
accordance with this Section 5.1(b).

(ii) A “Change in Control” shall be deemed to occur 90 days prior to the
occurrence of any of the following events:

(A) any “person” (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of AmerisourceBergen Corporation representing 50%
or more of the combined voting power of AmerisourceBergen Corporation’s then
outstanding securities, provided, however, that for purposes of this
calculation, purchases by employee benefit plans of AmerisourceBergen
Corporation and purchases by AmerisourceBergen Corporation itself shall be
disregarded; or

 

-19-



--------------------------------------------------------------------------------

(B) there shall be consummated: (A) any consolidation, merger or transaction in
the nature of a Section 351 transaction under the Code (whether or not it meets
the requirements for nonrecognition of gain under Section 351 of the Code) of
AmerisourceBergen in which either AmerisourceBergen Corporation is not the
continuing or surviving corporation, the majority of the common stock of
AmerisourceBergen Corporation is no longer held by holders of AmerisourceBergen
Corporation common stock immediately prior to the transaction or pursuant to
which shares of AmerisourceBergen Corporation’s common stock would be converted
into cash, securities or other property; provided, however, that a
consolidation, merger or transaction in the nature of a Section 351 transaction
under the Code in which the holders of AmerisourceBergen Corporation’s common
stock immediately prior to the merger own, on a proportionate basis, at least
80% of the common stock of the surviving corporation immediately after the
transaction shall not be considered a Change in Control; or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the operating assets of
AmerisourceBergen Corporation; or

(C) the stockholders of AmerisourceBergen Corporation approve a plan or proposal
for the liquidation or dissolution of AmerisourceBergen Corporation; or

(D) during any rolling period of two consecutive years ending on any date after
the date hereof, individuals who at the beginning of such period constituted the
Board of Directors of AmerisourceBergen Corporation and any new director whose
election or nomination for election was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to

 

-20-



--------------------------------------------------------------------------------

constitute a majority thereof; provided, however, that no director shall be
considered to have been so approved if such individual initially assumed office
as a result of either an actual or threatened “Election Contest” (as described
in Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Sections 13(d) and 14(d) of the Exchange Act) other than the Board of Directors
of AmerisourceBergen Corporation (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest.

(E) Notwithstanding the foregoing, with respect to any Participant who has
Credited Service for any period beginning on and after January 1, 2005, or who
has any portion of their Accrued Benefit become Vested on or after January 1,
2005, a “Change in Control” shall only be deemed to occur if an event described
above in subsections (A) through (D) occurs and such event constitutes a change
in the ownership or effective control of AmerisourceBergen Corporation, or a
change in the ownership of a substantial portion of the assets of
AmerisourceBergen Corporation, within the meaning of Section 409A of the Code
and regulations issued thereunder.

(iii) In the event of a Change in Control, upon payment to each Executive
Participant of the cash lump sum payment referred to in clause (F) of subsection
5.1(b)(i) above, the Company shall also pay to such Executive Participant, by
certified or bank cashier’s check, a cash lump sum payment equal to (x) the
amount of excise tax for which such Executive Participant is or may become
liable under Internal Revenue Code Section 4999 (or any successor provision)
with respect to the payments made under this Section 5.1(b), taking into account
all compensation includable in the computation under Internal Revenue Code
Section 280G (or any successor provision), including, without limitation,
payments under this subsection

 

-21-



--------------------------------------------------------------------------------

(iii) plus (b) the amount of such Executive Participant’s income tax liability
arising from the Company’s payment of the excise tax liability referred to in
the preceding clause (a), such that the payments under clauses (a) and (b) taken
together shall provide such Participant with sufficient after-income tax dollars
to pay such Participant’s liability for Internal Revenue Code Section 4999
excise taxes. The maximum combined marginal federal and applicable state(s)
income tax rate in effect for the year in which the payments under this
subsection (iii) are to be made shall be used in computing the amount of such
payments. In the event that the Company and the Executive Participant are unable
to agree upon the amount of the payment required under this subsection (iii),
such amount shall be determined by Tax Counsel (as defined below). The decision
of such Tax Counsel shall be final and binding upon both the Company and the
Executive Participant. All fees and expenses of such Tax Counsel shall be paid
by the Company. As used in this subsection (iii), the term “Tax Counsel” shall
mean an attorney at law or certified public accountant who is a partner at a law
firm of at least 25 attorneys or a partner at a “Big 6” accounting firm,
respectively, provided that such firm has not provided services to the Company
or the respective Executive Participant or any affiliate of the Company or such
Executive Participant within the last year. Any payment made pursuant to this
Section 5.1(b)(iii) shall be paid by the Company at the time the applicable
Internal Revenue Code Section 4999 tax is required to be withheld by the Company
and remitted to the Internal Revenue Service or 5 business days before it is
required to be paid by the Employee.

(iv) Upon the occurrence of a Change in Control, (x) this subsection 5.1(b)
shall become irrevocable, and (y) Sections 6.8, 7.4(h), 7.4(i), 7.5 and 10.11
hereof shall cease to apply, none of such sections shall ever thereafter be
reinstated, and no similar provisions shall ever be adopted hereunder.

 

-22-



--------------------------------------------------------------------------------

5.2. Forfeiture of Benefits. The unvested portion of an Executive Participant’s
Accrued Benefit shall be forfeited on the date the Executive Participant
completes five consecutive Breaks in Service.

ARTICLE VI

PAYMENT OF BENEFITS

6.1. Benefits on Termination of Employment. A Participant who terminates
Employment on or after attaining Normal Retirement Age shall receive his or her
Vested Accrued Benefit commencing immediately and payable in accordance with
this Article. If the Participant terminates Employment before his or her Normal
Retirement Age, the Participant shall receive the Equivalent of his or her
Vested Accrued Benefit commencing immediately upon termination of Employment and
payable in accordance with this Article. Notwithstanding the foregoing or
anything in the Plan to the contrary, with respect to any Participant who has
Credited Service for any period beginning on and after January 1, 2005, or who
has any portion of their Accrued Benefit become Vested on or after January 1,
2005, the Equivalent of his or her Accrued Benefit shall be paid in a lump sum
on the first business day that follows the expiration of the six-month period
commencing on the Participant’s “separation from service” within the meaning of
Treas. Reg. 1.409A-1(h).

6.2. Death Benefits. Subject to Section 10.7, if a Participant with a Vested
Accrued Benefit dies, at the option of the Plan Administrator, the Participant’s
Beneficiary shall be paid the lump sum Equivalent of the remaining balance of
the Participant’s Vested Accrued Benefit.

6.3. Joint and Survivor Annuities.

 

-23-



--------------------------------------------------------------------------------

(a) Subject to Section 6.1 and 6.4, a Participant’s Vested Accrued Benefit shall
be paid in the Normal Benefit Form. Distribution shall also be made in the form
of a joint and survivor annuity if a former Spouse is entitled to survivor
annuity benefits under a qualified domestic relations order, as provided in
Section 10.7. More than one Spouse may be entitled to joint and survivor annuity
benefits. For example, two former Spouses may have been awarded survivor
benefits and there may also be a current Spouse. In such cases, this Section
shall be applied by dividing the Participant’s Vested Accrued Benefit in
proportion to the spousal entitlements and then applying this Section to each
portion as if each portion were a separate Vested Accrued Benefit belonging to
the Participant and the Spouse or former Spouse in question.

(b) After a Participant has received the explanation required by subsection
(c) of this Section 6.3, the Participant and his or her Spouse, if any, if such
Spouse is a Beneficiary (or former Spouse if such Spouse has the power to do so
under a qualified domestic relations order), may elect, with the consent of the
Plan Administrator and in the manner prescribed by it, not to receive a joint
and survivor annuity, in which case the Participant shall receive his or her
Vested Accrued Benefit in an Optional Benefit Form. This election may be made at
any time but must be made no later than one year preceding the time benefit
payments would otherwise commence under Section 6.1. This election shall become
irrevocable one year preceding the time benefit payments would otherwise
commence under Section 6.1. Spousal consents to elections waiving joint and
survivor annuity benefits that are required must be given in writing witnessed
by a representative of the Plan Administrator or a notary public. A spousal
consent will only be valid if it also consents to both the alternative form of
payment chosen and the Beneficiary, if any, thereunder and only if the form of
payment and the

 

-24-



--------------------------------------------------------------------------------

Beneficiary cannot be changed without future spousal consent (unless the written
spousal consent expressly permits such changes to be made and the Spouse
acknowledges that he or she understands that he or she does not have to grant
this permission). A Spouse’s written consent must acknowledge the effect of the
payment and the Beneficiary election to which he or she is consenting. The Plan
Administrator in its discretion may refuse to recognize a spousal consent if it
believes for any reason that the consent is invalid. Spousal consent shall be
waived by the Plan Administrator if a Participant has no Spouse and may be
waived if the Spouse cannot be located or for such other reasons authorized in
applicable Treasury Regulations. Revocations of previous elections to waive the
joint and survivor annuity may be made at any time and any number of times
within the election period and new waiver elections may thereafter be made.
Revocations of elections to waive the joint and survivor annuity may be made
without spousal consent. A spousal consent given by one Spouse shall be invalid
as to any former or subsequent Spouse (but no benefit shall be payable under
this Section to a person who becomes the Participant’s Spouse after the
Participant’s benefit payments under the Plan have commenced).

(c) Assuming sufficient notice of termination of Employment has been provided to
the Plan Administrator, no less than thirty nor more than ninety days before
termination of Employment, the Plan Administrator shall furnish each Participant
with a written explanation of the terms and conditions of the Normal Benefit
Form, the Participant’s right to make an election to waive the Normal Benefit
Form or to revoke a previous election and the effect of such election or
revocation, the rights of the Participant’s Spouse in connection with an
election by the Participant, and the relative values of the Optional Benefit
Forms then available under the Plan.

 

-25-



--------------------------------------------------------------------------------

6.4. Optional Benefit Forms. Subject to Section 6.1, instead of receiving a
benefit in the Normal Benefit Form, a Participant may elect to receive payments
in an Optional Benefit Form. This election must be made in writing in accordance
with the requirements of the Plan Administrator and must be delivered to the
Plan Administrator prior to the Participant’s termination of Employment. A
married Participant may be required to obtain his or her Spouse’s consent to
this election pursuant to the rules set forth in Section 6.3(b). If an Optional
Benefit Form provides benefits to a Beneficiary, election of the Optional
Benefit Form shall not be effective unless the Beneficiary is alive on the date
of the Participant’s Retirement. The Optional Benefit Forms available to a
Participant are as follows:

(a) A cash lump sum which is the Equivalent of the Participant’s Vested Accrued
Benefit.

6.5. Funeral Benefit. In addition to any other benefit payable under the Plan,
the estate of a Participant who dies before termination of Employment shall be
paid a cash lump sum in the amount of $5,000 to cover funeral expenses of the
Participant. This additional benefit shall be paid only if the estate gives
written notice of the Participant’s death to the Plan Administrator and only if
the Participant had a Vested Accrued Benefit, without regard to whether any or
all of the Vested Accrued Benefit will be paid. This benefit shall be reduced by
the funeral benefit, if any, which became payable with respect to the
Participant under section 6.3 of the Capital Accumulation Plan.

6.6. Delay in Distribution.

(a) If the amount payable under this Article cannot be ascertained or the person
to whom it is payable has not been determined or located and reasonable efforts
to do so have been made, then distributions under this Article shall commence,
retroactive to the date they would normally have commenced, within a reasonable
time after such amount is ascertained or such person is determined or located.

 

-26-



--------------------------------------------------------------------------------

(b) Distribution of benefits to a Participant shall not be triggered by the
transfer of the Participant to any other job (whether or not with the Employer
or an affiliate) if the transfer is arranged by the Employer. The Participant’s
benefit will commence when the Participant ceases to be employed by the Employer
or by any other company for which the Participant worked in an Employer-arranged
job.

6.7. No Suspension of Benefits. Benefits which are in pay status shall not be
suspended if a Participant subsequently performs services for the Employer in
any capacity.

6.8. Release Required. Unless waived by the Plan Administrator, no benefits
shall be payable to a Participant unless the Participant executes a general
release waiving any and all claims the Participant may have against the Employer
and related parties. The release shall be made on the form prescribed by the
Employer and cannot be given any earlier than one month before benefit payments
are expected to commence, and in the case of any Participant who has Credited
Service for any period beginning on and after January 1, 2005, or who has any
portion of their Accrued Benefit become Vested on or after January 1, 2005, such
release must become irrevocable no later than the date prescribed for payment
under Section 6.1. A release shall not be required with respect to benefits that
become payable under the Plan because of termination of Employment due to death.

ARTICLE VII

ADMINISTRATION OF THE PLAN

7.1. Duties of the Plan Administrator. The Plan Administrator shall be
responsible for the general administration and management of the Plan. The Plan
Administrator shall have all powers and duties and the discretion necessary to
fulfill its responsibilities, including, but not limited to, the following
powers and duties:

(a) To determine, consistent with this Plan, all questions relating to the
future eligibility of persons to participate;

 

-27-



--------------------------------------------------------------------------------

(b) To determine the amount and kind of benefits, consistent with this Plan,
that are payable to Participants;

(c) To maintain all records necessary for the administration of the Plan;

(d) To provide for disclosure of all information and filing or provision of all
reports and statements to Participants, Spouses, Beneficiaries or governmental
bodies as shall be required by ERISA or any other federal law;

(e) To adopt or modify Plan Rules, as necessary, for the regulation or
application of the Plan; such Rules may establish administrative procedures or
requirements which modify the terms of this Plan but Plan Rules shall not
substantially alter significant requirements or provisions of the Plan;

(f) To administer, consistent with this Plan, the claims procedure set forth in
Section 7.4 below;

(g) To delegate any power or duty to any firm or person in accordance with
Section 7.2 below; and

(h) To exercise all other powers or duties granted to the Plan Administrator by
other provisions of the Plan.

 

-28-



--------------------------------------------------------------------------------

7.2. Delegation of Administrative.

(a) The Plan Administrator may delegate all or any portion of its administrative
responsibilities with respect to the Plan to any other person pursuant to this
Section.

(b) A delegation under this Section shall be accomplished by a written
instrument executed by the Plan Administrator specifying responsibilities
delegated and the fiduciary responsibilities allocated to such delegate. The
delegation of such responsibilities shall be effective upon the date specified
in the delegation, subject to written acceptance by the delegate. Any delegation
of responsibilities shall provide for reports, no less often than annually, by
such delegate to the Plan Administrator of such information necessary to fully
inform the Plan Administrator of the status and operation of the Plan and of the
delegate’s discharge of responsibilities delegated.

7.3. Compensation, Expenses and Indemnity.

(a) The Plan Administrator and any delegate under Section 7.2 above who is an
Employee shall serve without compensation for services to the Plan. The Employer
shall furnish the Plan Administrator or any such delegate with all clerical or
other assistance necessary in the performance of his or her duties. The Plan
Administrator is authorized to employ such legal counsel and advisors as it may
deem advisable to assist in the performance of its duties hereunder.

(b) All costs of administering the Plan (including the cost of legal services
described in subsection (a)) shall be paid by the Employer. Except as the Plan
Administrator otherwise directs, any expenses incurred in resolving disputes
among different claimants as to their entitlement to a benefit shall be charged
against the benefit, which shall be reduced accordingly.

 

-29-



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law, the Employer shall indemnify and
save harmless the Board of Directors, the Plan Administrator and any delegate
appointed pursuant to Section 7.2 above who is an Employee against any and all
expenses, liabilities and claims (including legal fees incurred to defend
against such liabilities and claims) arising out of their discharge in good
faith of responsibilities under or incident to the Plan. Expenses and
liabilities arising out of willful misconduct shall not be covered under this
indemnity. This indemnity shall not preclude such further indemnities as may be
available under insurance purchased by the Employer or provided by the Employer
under any bylaw, agreement, vote of stockholders or disinterested directors or
otherwise, as such indemnities are permitted under applicable law. Payments with
respect to any indemnity and payment of expenses or fees shall be made only from
assets of the Employer.

7.4. Claims Procedure.

(a) Normally, a Participant, Beneficiary Contingent Annuitant or Spouse need not
present a formal claim in order to qualify for rights or benefits under this
Plan. However, if any such person (a “claimant”) does not believe he or she will
receive the benefits to which the person is entitled or believes that the Plan
is not being operated properly, the claimant must file a formal claim under the
procedures set forth in this Section. A formal claim must be filed within six
months of the date upon which the claimant (or his or her predecessor in
interest) first knew (or should have known) of the facts upon which the claim is
based.

(b) A claim by any person shall be presented to the Plan Administrator in
writing. A claims official appointed by the Plan Administrator shall, within
ninety days of receiving the claim, consider the claim and issue his or her
determination thereon in writing. The claims official may extend the
determination period for up to an additional ninety days by giving the claimant
written notice. If the claim is granted, the benefits or relief the claimant
seeks will be provided.

 

-30-



--------------------------------------------------------------------------------

(c) If the claim is wholly or partially denied, the claims official shall,
within ninety days (or such longer period as described above), provide the
claimant with written notice of the denial, setting forth, in a manner
calculated to be understood by the claimant,

(i) the specific reason or reasons for the denial, the denial is based,

(ii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the material or
information is necessary, and

(iii) an explanation of the Plan’s claim review procedure.

If the claims official fails to respond to the claim in a timely manner, the
claimant may treat the claim as having been denied by the claims official.

(d) Each claimant shall have the opportunity to appeal in writing the claims
official’s denial of a claim to a review official (which may be a person or a
committee) designated by the Plan Administrator for a full and fair review. A
claimant must request review of a denied claim within sixty days after receipt
by the claimant of written notice of denial of his or her claim or within sixty
days after such written notice was due, if the written notice was not sent. In
connection with the review proceeding, the claimant or his or her duly
authorized representative may review pertinent documents and may submit issues
and comments in writing. The claimant may only present evidence and theories
during the review which the claimant presented during the claims procedure,
except for information which the claims official requested the claimant to
provide to perfect the claim (see subsection (c)(iii) of this Section 7.4). Any
claims which the claimant does not in good faith pursue through the review stage
of the procedure shall be treated as having been irrevocably waived.

 

-31-



--------------------------------------------------------------------------------

(e) The Plan Administrator shall adopt procedures pursuant to which claims shall
be reviewed and may, in its discretion, adopt different procedures for different
claims without being bound by past actions. Any procedures adopted, however,
shall be designed to afford a claimant a full and fair review of his or her
claim.

(f) The decision by the review official upon review of a claim shall be made not
later than sixty days after the written request for review is received by the
Plan Administrator, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than one hundred twenty days after receipt of the request for
review.

(g) The decision on review shall be in writing and shall include specific
reasons for the decision written in a manner calculated to be understood by the
claimant, with specific references to the pertinent Plan provisions on which the
decision is based.

(h) If a claimant pursued his or her claim through the review stage of the
claims procedure and the claim was denied (or the review official failed to
decide the claim on a timely basis, in which case it shall be deemed denied),
the claimant will be permitted to appeal the denial by arbitration pursuant to
Section 7.5 below of the Plan. In no event shall any claim to which this
procedure applies be subject to resolution by any means (such as in a court of
law) other than by this claim procedure or arbitration under Section 7.5 below.

(i) This Section shall apply to a claim notwithstanding any failure by the Plan
Administrator or its delegates to follow the procedures in this Section with
respect to the claim. However, an arbitrator reviewing such a claim may permit a
claimant to present additional

 

-32-



--------------------------------------------------------------------------------

evidence or theories if the arbitrator determines that the claimant was
precluded from presenting them during the claim and review procedures due to
procedural errors of the Plan Administrator or its delegates.

7.5. Effect of Plan Administrator Action. The Plan shall be interpreted by the
Plan Administrator and all Plan fiduciaries in accordance with the terms of the
Plan and their intended meanings. However, the Plan Administrator and all Plan
fiduciaries shall have the discretion to make any findings of fact needed in the
administration of the Plan, and shall have the discretion to interpret or
construe ambiguous, unclear or implied (but omitted) terms in any fashion they
deem to be appropriate in their sole judgment. The validity of any such finding
of fact, interpretation, construction or decision shall not be given de novo
review if challenged in court, by arbitration or in any other forum, and shall
be upheld unless clearly arbitrary or capricious. To the extent the Plan
Administrator or any Plan fiduciary has been granted discretionary authority
under the Plan, the Plan Administrator’s or Plan fiduciary’s prior exercise of
such authority shall not obligate it to exercise its authority in a like fashion
thereafter. If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its reasonable judgment, the provision shall be considered
ambiguous and shall be interpreted by the Plan Administrator and all Plan
fiduciaries in a fashion consistent with its intent, as determined by the Plan
Administrator. The Plan Administrator, without the need for Board of Directors’
approval, shall amend the Plan retroactively to cure any such ambiguity. This
Section may not be invoked by any person to require the Plan to be interpreted
in a manner which is inconsistent with its interpretation by the Plan
Administrator or by any Plan fiduciaries. All actions taken and all
determinations made in good faith by the Plan Administrator or by Plan

 

-33-



--------------------------------------------------------------------------------

fiduciaries shall be final and binding upon all persons claiming any interest in
or under the Plan. This Section shall cease to apply upon the occurrence or a
Change in Control (see Section 5.l(b)(ii)) and it shall thereafter never be
reinstated in any way.

ARTICLE VIII

AMENDMENT AND TERMINATION OF THE PLAN

8.1. Amendments.

(a) AmerisourceBergen Corporation, through its Board of Directors, reserves the
right at any time to amend the Plan or to merge, consolidate, divide or
otherwise restructure the Plan prospectively or retroactively, in accordance
with this Article VIII, subject to the restrictions and accrued rights of
Participants as set forth in Articles III, IV, V and VI and Section 7.5, which
take effect upon the occurrence of a change in control (as defined in
Section 5.1(b)(ii)).

(b) All amendments or other changes shall be adopted in writing by resolution of
the Board of Directors of AmerisourceBergen Corporation or, in the case of an
amendment that does not substantially alter the nature or expense of the Plan,
by the Plan Administrator without Board approval.

(c) Any material modification of the Plan by amendment or termination shall be
communicated to all interested parties in the time and manner required bylaw.

(d) No Plan amendment shall be applied retroactively to decrease the Vested
percentage or Vested Accrued Benefit of a Participant or former Participant
whose Employment terminated before the date the amendment became effective.

 

-34-



--------------------------------------------------------------------------------

(e) No Plan amendment shall be applied retroactively to decrease the amount of
Service credited to any person for Employment before the date the amendment
became effective.

(f) Except as provided in subsections (d) and (e) of this Section 8.1, all
rights under the Plan shall be determined under the terms of the Plan as in
effect at the time the determination is made.

8.2. Termination of Plan. The Plan is intended to be a permanent program, but
any Employer, through its Board of Directors, shall have the right at any time
to declare the Plan terminated completely as to it or as to any of the
Employer’s divisions, facilities, operational units or job classifications. If
the Plan is terminated, all unvested benefits shall be forfeited but all Vested
benefits shall remain payable. The Employer may accelerate the payment of such
benefits, however, and pay the person entitled to the benefit the Equivalent of
the remaining payments due. For avoidance of doubt, however, with respect to any
Participant who has Credited Service for any period beginning on and after
January 1, 2005, or who has any portion of their Accrued Benefit become Vested
on or after January 1, 2005, the Company may terminate the Plan and provide for
immediate distributions of such Participants’ Accrued Benefits (as though each
Participant had experienced a “separation from service” within the meaning of
Treas. Reg. 1.409A-1(h) as of the date of such termination), subject to the
requirements of Treas. Reg. § 1.409A-3(j)(4)(ix) or any succeeding regulations.

ARTICLE IX

FUNDING OF BENEFITS

9.1. Plan is Unfunded. This Plan is, for purposes of ERISA and the Code, an
unfunded deferred compensation plan for a select group of management and highly
compensated

 

-35-



--------------------------------------------------------------------------------

employees. Participants and their Beneficiaries, successors and assigns shall
have no legal or equitable rights, interests or claims in any property or assets
of an Employer. Any and all of an Employer’s assets shall be, and remain, the
general, unpledged unrestricted assets of the Employer. An Employer’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future.

9.2. Trust. Bergen Brunswig Corporation shall establish the Trust, and the
Adopting Employers shall at least annually transfer over to the Trust such
assets as the Adopting Employers determine, in good faith, are necessary to
provide for each Employer’s future liabilities created under this Plan. Whether
or not an Employer funds the Trust, it shall at all times remain liable to carry
out its obligations under the Plan.

9.3. Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1. Payments.

(a) In the event any amount becomes payable under the Plan to a minor or a
person who, in the sole judgment of the Plan Administrator, is considered to be
unable to give a valid receipt for the payment by reason of physical or mental
condition, the Plan

 

-36-



--------------------------------------------------------------------------------

Administrator may direct that payment be made to any person found by the Plan
Administrator, in its sole judgment, to have assumed the care of the person in
question. Any payment made pursuant to such a finding shall constitute payment
by the Plan and result in a full release and discharge of the Plan
Administrator, the Employer and their officers, directors, employees, agents and
representatives.

(b) Payment of benefits to the person entitled thereto may be made by a check
sent first class mail, address correction requested, to the last known address
on file with the Plan Administrator. If within six months from the date of
issuance of the check the payment letter cannot be delivered to the person
entitled thereto or the check has not been negotiated, all benefits under the
Plan may be forfeited at the discretion of the Plan Administrator.

(c) If the Plan Administrator retains at the Plan’s expense a private
investigator or other person or service to assist in locating a missing person,
all costs incurred for such services shall be charged to the benefit to which
the missing person was entitled (which shall be reduced by the amount of the
costs incurred), except as the Plan Administrator may otherwise direct.

10.2. Consolidation or Merger of Companies. In the event of the consolidation or
merger of the Employer with or into any other business entity, or the sale by
the Employer of all of its assets, the successor may continue the Plan by
adopting the same by resolution of its board of directors or agreement of its
partners or proprietor. This Plan shall not be construed as preventing the
Employer from selling, transferring or otherwise disposing of all or any part of
the business or assets of the Employer, and the purchaser of all or any part of
the Employer shall not be obligated to continue this Plan. If, within ninety
days from the effective date of a consolidation, merger or sale of assets, the
new corporation, partnership or proprietorship does not adopt the Plan, the Plan
shall be terminated in accordance with Section 8.2 above.

 

-37-



--------------------------------------------------------------------------------

10.3. Adoption of Plan to Cover Other Companies, Facilities or Groups. Any
company, with the approval of the Plan Administrator, may adopt the Plan (as a
whole company or as to any one or more divisions or facilities or other
employment classifications) effective as of the date it specifies. Adoption
shall be accomplished either by action of the adopting company (without board
approval) or by resolution of the adopting company’s own board of directors or
agreement of its partners. The same procedure shall be followed when an Employer
that has adopted the Plan wishes to change the positions or facilities covered
by this Plan.

10.4. Termination of Employment.

(a) A person’s Employment shall terminate upon the first to occur of his or her
resignation from or discharge by the Employer, or his or her death or
retirement. A person’s Employment shall not terminate on account of an
authorized leave of absence, sick leave or vacation, or on account of a military
leave described in subsection (b) of this Section 10.4, a direct transfer
between Employers or a temporary layoff for lack of work. However,

(i) continuation upon a temporary layoff for lack of work for a period in excess
of the number of months allowable under applicable personnel policies of the
Employer shall be considered a discharge effective as of the end of the last day
of such period,

(ii) failure to return to work upon expiration of any leave of absence, sick
leave or vacation or within the time period allowed under applicable personnel
policies of the Employer after recall from a temporary layoff for lack of work
shall be considered a resignation effective as of the expiration of such leave
of absence, sick leave, vacation or layoff, and

 

-38-



--------------------------------------------------------------------------------

(iii) solely for purposes of this Plan, Employment shall not terminate until the
expiration of all severance benefits payable by the Employer.

(b) Any Employee who leaves the Employer directly to perform service in the
Armed Forces of the United States or in the United States Public Health Service
under conditions entitling the Employee to reemployment rights, as provided in
the laws of the United States, shall be on military leave. An Employee’s
military leave shall expire if such Employee voluntarily resigns from the
Employer during the leave or if he or she fails to make application for
reemployment within the period specified by such laws for the preservation of
reemployment rights. In such event, the individual’s Employment shall be deemed
to terminate by resignation on the date the military leave expired.

(c) If a Participant ceases to be employed by the Employer and all related
companies, as determined under Section 2.12(e), because of the disposition by
the Employer or a related company of its interest in a subsidiary (within the
meaning of Code Section 409(d)(3)) or substantially all of the assets (within
the meaning of Code Section 409(d)(2)) used by the Employer or a related company
in a trade or business, the Participant’s Employment shall be considered
terminated for all Plan purposes. This subsection shall not apply to the extent
it is overridden by any contrary or inconsistent provision in applicable sales
documents or any related documents, whether adopted before or after the sale and
any such contrary or inconsistent provision shall instead apply and is hereby
incorporated in the Plan by this reference.

(d) If an Employee is absent from work because of such individual’s pregnancy,
the birth of a child, placement of an adopted child, or caring for an adopted or
natural child following birth or placement, determinations of whether the
Employee has incurred a Break in Service because of the absence shall be made in
accordance with the following special rules:

(i) If the maternity/paternity absence is an Employer approved leave of absence,
it shall be treated as any other approved leave of absence (i.e., a Break in
Service will not occur until the individual’s Employment terminates because he
or she quits or is discharged or he or she is considered terminated pursuant to
Section 10.4(a)).

 

-39-



--------------------------------------------------------------------------------

(ii) If the maternity/paternity absence is not an Employer-approved leave of
absence the individual’s Employment will be deemed terminated as of the date
determined under applicable personnel policies of the Employer but the
individual shall not incur a Break in Service until the end of the second three
hundred and sixty-five consecutive day period of his or her absence from
Employment. If the individual returns to Employment during the first three
hundred and sixty-five consecutive days of absence, the period of absence shall
be treated as Service. If the individual returns to Employment during the second
three hundred and sixty-five consecutive day period of absence, the portion of
that second period which precedes the individual’s return to Employment will not
be a Break in Service but will not count as Service.

(e) No credit shall be given under subsection (d) unless the Employee files a
written request which establishes valid reasons for the absence, as determined
by the Plan Administrator.

(f) Except to the extent that a maternity or paternity absence constitutes an
authorized leave of absence from the Employer under applicable personnel
policies, an Employee who is absent from work for reasons of maternity or
paternity shall be deemed to have terminated Employment for all purposes of this
Plan other than the special rules in subsection (d).

 

-40-



--------------------------------------------------------------------------------

10.5. Determination of Hours of Service. This Plan uses the elapsed time system
for crediting Service. Therefore, a Participant’s hours of Service need not be
measured or defined by this Plan.

10.6. Alienation. Except as otherwise provided in this Plan, the rights of a
Participant, Spouse or Beneficiary under the Plan shall not be subject to any
claim of any creditor nor to attachment or garnishment or other legal process by
any creditor. A Participant, Spouse or Beneficiary shall not have the right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which the individual may expect to receive, contingently or
otherwise, under the Plan. The provisions of this Section shall not preclude any
assignment or alienation expressly required under applicable pension law or
other provisions of the Plan.

10.7. Division of Benefits by Domestic Relations Orders.

(a) This Plan will follow the terms of any qualified domestic relations order
issued with respect to a Participant. However, except as provided in subsection
(e), the Plan will only follow orders which meet all of the requirements of
subsection (b) or subsection (c). Subsection (c) establishes an optional
standardized procedure.

(b) A “qualified domestic relations order” is any judgment, decree or order,
including the approval of a property settlement agreement, issued by a court of
competent jurisdiction, provided that

 

-41-



--------------------------------------------------------------------------------

(i) the order relates to the provision of child support, alimony or marital
property rights and is made pursuant to state domestic relations or community
property laws;

(ii) the order creates or recognizes the existence of an alternate payee’s right
to receive all or a portion of a Participant’s Accrued Benefit;

(iii) the order specifies the name and last known mailing address of the
Participant and each alternate payee covered by the order;

(iv) the order precisely specifies the amount or percentage of the Participant’s
Accrued Benefit to be paid to each alternate payee or the manner in which the
amount or percentage is to be determined;

(v) the order specifies the number of payments or the period to which the order
applies;

(vi) the order specifically names this Plan as the plan to which the order
applies;

(vii) the order does not require this Plan to provide any type of benefits or
form of benefits not otherwise provided under this Plan;

(viii) the order does not require the payment of benefits to an alternate payee
which are required to be paid to another alternate payee under another order
previously determined by the Plan Administrator to be a qualified domestic
relations order; and

(ix)(if the order requires that payments to the alternate payee commence before
they commence with respect to the Participant) the order (x) specifies that
payments will not commence before the earlier of (1) the date on which the
Participant attains age fifty or the first date on which the Participant could
begin receiving benefits under the Plan if

 

-42-



--------------------------------------------------------------------------------

the Participant’s Employment terminated, whichever is later, or (2) the date
benefits first become payable to the Participant and (y) does not permit the
alternate payee to elect a joint and survivor annuity covering the alternate
payee and a spouse (other than the Participant).

A qualified domestic relations order may provide that a former Spouse of the
Participant is to be treated as a surviving Spouse for purposes of the
pre-retirement or post-retirement joint and survivor annuity provisions of this
Plan. Subsection (d) of this Section 10.7 sets forth the procedures under which
the Plan Administrator shall determine whether a domestic relations order
properly qualifies.

(c) The Plan Administrator at its discretion may furnish on request a standard
form of qualified domestic relations order to a Participant or any other person.
This order may provide for an immediate lump sum payment of the Equivalent of
the amount to which the Plan Administrator shall treat it as a qualified
domestic relations order and shall pay benefits to the alternate payee in
accordance with its terms. If this procedure is not followed, the alternate
payee (i) must wait until the time described in subsection (b)(ix) of this
Section 10.7 before benefits which are not in pay status can become payable to
the alternate payee and (ii) cannot use any special forms of benefit payment
authorized in the standard form of order. Any special benefit form provisions in
standard domestic relations orders adopted by the Plan Administrator shall be
authorized as benefit options under this Plan, but only as Plan Administrator
shall treat it as a qualified domestic relations order and shall pay benefits to
the alternate payee in accordance with its terms. If this procedure is not
followed, the alternate payee (x) must wait until the time described in
subsection (b)(ix) of this Section 10.7 before benefits which are not in pay
status can become payable to the alternate payee and (y) cannot use any special
forms of benefit payment authorized in the standard form of order. Any special
benefit

 

-43-



--------------------------------------------------------------------------------

form provisions in standard domestic relations orders adopted by the Plan
Administrator shall be authorized as benefit options under this Plan, but only
as to alternate payees for whom the standard order has been used.

(d) The Plan Administrator need not treat any judgment, decree or order as a
qualified domestic relations order unless it meets all of the requirements set
forth in subsection (b) or (c) of this Section 10.7 and is sufficiently precise
and unambiguous so as to preclude any interpretative disputes. If the order
meets these requirements, the Plan Administrator shall follow the terms of the
order whether or not this Plan has been joined as a party to the litigation out
of which the order arises. Upon receipt of a domestic relations order, the Plan
Administrator shall notify the Participant and each alternate payee of (i) its
receipt of the order and (ii) its need to determine the qualified status of the
order in accordance with subsection (b) or (c) of this Section 10.7. An
alternate payee may designate a representative to receive copies of future
notices with respect to the qualified status of the order. To the extent an
order calls for benefits to be paid to an alternate payee before the qualified
nature of the order is determined, a separate account shall be established to
hold the benefit payments affected by the order. This account shall be
administered in accordance with the rules set forth in Section 206(d)(3)(H) of
ERISA.

(e) The Plan Administrator in its discretion may treat a property settlement
agreement or stipulation which is not contained in a judgment, decree or order
as a qualified domestic relations order if it meets all of the other
requirements of this Section.

10.8. Legal Costs; Increased Benefit. If a Participant’s claim under Section 7.4
is granted by the Plan Administrator, the Plan Administrator will pay the
Participant’s reasonable attorney fees and costs incurred in connection with the
claim. If a Participant has exhausted his

 

-44-



--------------------------------------------------------------------------------

or her administrative remedies under Section 7.4 without securing the benefits
or other relief the Participant is seeking, but the Participant then prevails on
a claim for those benefits or relief through litigation, the Employer will pay
the Participant’s reasonable attorneys’ fees and necessary costs and
disbursements in connection with the dispute. If the Participant prevails only
on some of the positions he or she asserts, only the reasonable attorneys’ fees
and costs the Participant incurred in connection with the positions as to which
he or she prevails will be a basis for this award.

10.9. Duty to Provide Data.

(a) Every person with an interest in the Plan or claiming benefits under the
Plan shall furnish the Plan Administrator on a timely and accurate basis with
such documents, evidence or information as it considers necessary or desirable
for the purpose of administering the Plan. The Plan Administrator may postpone
payment of benefits until such information and such documents have been
furnished.

(b) Once every twelve months every person claiming a benefit under this Plan
shall file a signed, written notice to the Plan Administrator of his or her post
office address and each change of post office address. Any communication,
statement or notice addressed to such a person at his or her latest post office
address as filed with the Plan Administrator will, on deposit in the United
States mail with postage prepaid, be as binding upon such person for all
purposes of the Plan as if it had been received, whether actually received or
not. If a person fails to give notice of his or her correct address, the Plan
Administrator, the Employer and Plan fiduciaries shall not be obliged to search
for, or to ascertain, his or her whereabouts.

 

-45-



--------------------------------------------------------------------------------

10.10. Limitation on Rights of Employees. Except as otherwise required by law or
in other written agreements between the Employer and Participant, nothing
contained in the Plan shall give any Participant the right to be retained in the
service of the Employer or to interfere with or restrict the right of the
Employer, which is hereby expressly reserved, to discharge or retire any
Participant at any time, with or without cause. Except as otherwise required by
law or in other written agreements between the Employer and Participant,
inclusion under the Plan will not give any Participant any right or claim to any
benefit hereunder except to the extent such right has specifically become fixed
under the terms of the Plan. If any dispute arises under the Plan between a
Participant and the Employer or any of its subsidiaries, such subsidiary or any
other Participant shall not be necessary parties to the dispute and need not be
named in any litigation. Except as otherwise provided herein, benefits under
this Plan shall not be accelerated merely because there is a change in ownership
of the Employer. This Plan shall not obligate the Employer to maintain a minimum
net worth in order to insure payment of benefits. The doctrine of substantial
performance shall have no application to Employees or Participants. Each
condition and provision, including numerical items, has been carefully
considered and constitutes the minimum limit on performance which will give rise
to the applicable right.

10.11. Restrictions. A Participant shall not at any time, either directly or
indirectly, accept employment with, render service, assistance or advice to, or
allow his or her name to be used by any competitor of the Employer unless
approved by the Executive Committee of the Board of Directors of
AmerisourceBergen Corporation. Determination by the Executive Committee of the
Board of Directors of AmerisourceBergen Corporation that the Participant has
engaged in any such activity shall be binding and conclusive on all parties, and
in

 

-46-



--------------------------------------------------------------------------------

addition to all other rights and remedies which the Employer shall have, the
Participant shall not be entitled to any payments hereunder. This provision
shall cease to apply upon a Change in Control, as defined in Section 5.1(b)(ii).

10.12. Service of Process. The Secretary of AmerisourceBergen Corporation is
hereby designated as agent for the service of legal process on the Plan.

10.13. Spouse’s Interest. The interest in the benefits hereunder of a Spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such Spouse in any manner,
including but not limited to such Spouse’s will, nor shall such interest pass
under the laws of intestate succession.

10.14. Distribution in the Event of Taxation. If, for any reason, all or any
portion of a Participant’s benefit under this Plan becomes taxable to the
Participant prior to receipt, a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit.

10.15. Governing Law. Subject to ERISA, the Plan shall be interpreted,
administered and enforced in accordance with the internal laws of the State of
California without regard to its conflicts of laws principles.

10.16. Plurals. Where the context so indicates, the singular shall include the
plural and vice versa.

10.17. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.

10.18. References. Unless the context clearly indicates to the contrary, a
reference to a Plan provision, statute, regulation or document shall be
construed as referring to any subsequently enacted, adopted or executed
counterpart.

 

-47-



--------------------------------------------------------------------------------

10.19. Entire Agreement. This Plan contains the full and complete understanding
of the parties with respect to the subject matter hereof and supersedes all
prior representations and understandings, whether oral or written.

10.20. Severability. In the event that any provision hereof or any obligation or
grant of rights herein is found invalid or unenforceable pursuant to judicial
decree or decision, any such provision, obligation or grant of rights shall be
deemed and construed to extend only to the maximum extent permitted by law, and
the remainder of this Plan shall remain valid and enforceable according to its
terms.

10.21. Withholding. Anything in this Plan to the contrary notwithstanding, all
payments required to be made hereunder to a Participant or Beneficiaries shall
be subject to the withholding of such amounts relating to taxes as the Plan
Administrator may reasonably determine should be withheld pursuant to any
applicable law or regulation.

 

-48-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been adopted this 24th day of November, 2008.

 

Attest:     AMERISOURCEBERGEN CORPORATION By:  

/s/ Vicki Bausinger

    By:  

/s/ John G. Chou

      Title:   Senior Vice President, General Counsel and Secretary

 

-49-